Citation Nr: 0408709	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  99-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals, shrapnel 
wound, right eye.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability from shrapnel wound, right upper 
leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 until July 1954.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

It is observed that the veteran's October 1999 substantive 
appeal also included the issue of entitlement to a higher 
initial rating for a third degree burn, left anterior 
shoulder.  However, a subsequent rating decision in March 
2003 increased the veteran's disability evaluation to 20 
percent for that condition.  As the veteran had specifically 
requested a 20 percent rating through argument in his VA Form 
9, and the March 2003 rating decision granted it, the Board 
will proceed as if the he received a complete grant of the 
benefit sought based on his limited appeal to a particular 
rating.  Indeed, there was no mention of continued 
disagreement after notice of the March 203 rating and the 
issue was not mentioned at the Board hearing at which time 
the issues on appeal were clarified.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Additionally, in correspondence received in October 2003, the 
veteran raised the issues of entitlement to service 
connection for left knee and back conditions secondary to his 
service-connected right knee disability.  He also requested 
service connection for PTSD, bilateral hearing loss and 
bilateral tinnitus.  Finally, that correspondence contained a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  The Board refers these newly raised issues to 
the RO for appropriate action.

At his September 2003 hearing before the undersigned, the 
veteran reported that he was scheduled to undergo a total 
replacement of his right knee on September 22, 2003.  
Assuming that such surgery was performed as scheduled, and 
presumably that it was the result of the service-connected 
disability, the appropriate rating scheme for evaluating the 
veteran's right knee disability shifts to Diagnostic Code 
5055.  This provides a 100 percent evaluation for one year 
following implantation of a knee prosthesis, with a minimum 
open evaluation of 30 percent thereafter.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2003).  Thus this appeal is limited to 
the evaluation of the right knee based on the record under 
the previously applicable rating scheme.


FINDINGS OF FACT

1.  The competent evidence of record does not establish any 
current disability from a claimed shrapnel wound, right eye 
during military service.

2.  The veteran's right knee disability from shrapnel wound, 
right upper leg is manifested by function limiting pain, 
limited motion and occasional swelling and popping and X-ray 
evidence of arthritis.

3.  The competent evidence of record does not establish that 
the veteran's right leg scar was tender or painful at any 
time during the claims period.  


CONCLUSIONS OF LAW

1.  Residuals of a shrapnel wound, right eye, were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304 (2003).

2.  The criteria for an initial disability evaluation of 20 
percent for right knee disability from shrapnel wound, right 
upper leg, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 
4, including § 4.71a, Diagnostic Code 5010-7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  


Duty to Notify

A rating decision, statement of the case, and supplemental 
statement of the case apprised the veteran of the reasons for 
the VA decision, as well as the applicable law.  A May 2003 
letter apprised the veteran of the information and evidence 
he needed to submit to substantiate his service connection 
claim, as well as VA's development assistance.  Based on the 
above, the Board finds that the requirements under the VCAA 
with respect to the duty to notify have been satisfied in 
this case and that no further notice is required.

With respect to the veteran's claim of entitlement to an 
increased rating for a right knee disability, it has been 
determined by VA General Counsel (GC) that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, the RO's 
only obligation under such circumstances is to develop or 
review the claim and, if the disagreement remains unresolved, 
to issue a statement of the case.  Such was done in the 
present case.  Thus, no further notice is required on this 
issue and it is not a part of the discussion that immediately 
follows, concerning the timing of notice. 

The United States Court of Appeals for Veteran Claims' 
(CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the timing of the VCAA notice in 
this case was harmless error for the reasons specified below.  
In Pelegrini the CAVC did not address whether, and, if so, 
how, the Secretary can properly cure a defect in the timing 
of the notice, but it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir.  2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  
As the VCAA notice was not provided to the appellant prior to 
the initial AOJ adjudication denying the claim for service 
connection, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

Regarding the issue of entitlement to service connection for 
residuals, shrapnel wound, right eye, a substantially 
complete application was received in November 1998.  
Thereafter, in a rating decision dated in July 1999, the RO 
denied the request.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a VCAA notice prior to an initial AOJ 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board concludes that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Finally, the decision in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The Board's remands and the RO's 
development and notice letters discussed above advised 
the claimant that he could submit additional evidence.  
It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  For example, he was 
asked for any service medical records he possessed or 
evidence of medical treatment in letters the RO sent him 
in November 1998.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because the four content requirements of a VCAA 
notice has been substantially satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements in a rote format 
is harmless error.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The claims file 
contains VA clinical and examination reports, the veteran's 
statements in support of his claims, and a transcript of his 
September 2003 hearing before the undersigned, sitting at the 
RO.  It is acknowledged that the veteran's service medical 
records are not associated with the claims file.  However, a 
December 1998 research response from the National Personnel 
Records Center (NPRC) confirms that no such records are in 
their possession.  That document further demonstrates that a 
request to obtain reports of the Surgeon General's Office 
(SGO) also proved unsuccessful.  It therefore appears that 
all reasonable efforts were made to procure the veteran's 
service records and that all avenues of research have been 
exhausted.  Under the circumstances presented in this case, a 
remand based on the VCAA would only serve would to further 
delay resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) 

Further regarding the duty to assist, it is noted that, in 
his September 2003 hearing testimony, the veteran asserted 
that he has received private ophthamological treatment since 
the 1950s.  Such records are not associated with the claims 
file.  However, as discussed above, the veteran was properly 
notified of the evidence needed to substantiate his claim.  
In this vein, the Court has held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Even more significantly, it is observed that if 
additional treatment records of eye care were obtained, they 
would have no bearing on the outcome of the appeal.  The 
reason for this is that the veteran clearly stated in his 
hearing testimony that he had never received a diagnosis of a 
right eye disability linked to the injury he claims to have 
sustained in military service.  In the absence of such a 
diagnosis, no amount of treatment records would impact the 
adjudication of the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Service connection-in general

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

Service connection- combat presumption

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir.1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2003).

Disability evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

I.  Service connection for residuals, shrapnel wound, right 
eye.

Factual background

The veteran's service medical records are unavailable.  His 
DD Form 214 indicates receipt of the Combat Infantryman 
Badge.  Such decoration denotes participation in combat.  The 
veteran was discharged from service in July 1954.

Following service, there is no evidence of treatment for a 
right eye condition prior to November 1998, when the veteran 
filed his claim for compensation.

The veteran was examined by VA in April 1999.  He stated that 
in 1952, while serving in Korea, a grenade exploded near him.  
A sliver of shrapnel entered the skin beneath his right eye.  
The examiner goes on to state that the injury to the left eye 
was not treated.  The veteran later noticed irritation of the 
area following service, and a small shrapnel sliver was 
removed under local anesthetic at Fort Lawson in Seattle, 
Washington.  The veteran stated that his left eye was not 
problematic except that it tends to water.  Neither he nor 
his wife could find a residual scar from that injury.

The Board notes that, in the summation of medical history as 
described above, whenever the examiner referenced the 
veteran's left eye, he was intending to reference the right 
eye, on appeal.  

Upon objective examination in April 1999, no overt injury to 
the right eye was detected with use of the magnifying lens of 
an ophthalmoscope.  No scar was seen.  The veteran's range of 
motion of the right eye was normal and equal bilaterally.  
There was no watering of the right eye.  

Following the physical evaluation, the VA examiner rendered 
an impression of history of shrapnel removal, right 
suborbital area, without residual scar.  X-rays showed normal 
orbits.  

In March 2000, a VA clinical record revealed complaints of 
night vision problems.  The veteran also complained of eye 
problems with reading.  Objectively, there was no evidence of 
a scar or conjunctiva with respect to the veteran's right 
eye. 

In September 2003, the veteran provided testimony at a 
hearing before the undersigned.  The veteran stated that, 
while in combat during the summer of 1952, a mortar round 
blew up near him.  As a result, a small piece of shrapnel 
became lodged in his (right) eye.  His right eye was not 
treated in the field.  When the veteran returned to Seattle, 
Washington, he underwent an operation at Fort Laughton to 
remove the shrapnel from his right eye.  The veteran reported 
that, since the metal was removed from his eye he experienced 
problems including continuous itching and watering.  He 
further testified that his vision was less clear.  The 
veteran stated that he used eye drops and used special 
glasses with a heavier lenses for the right eye.  He also 
reported that brightness bothered his right eye.  The veteran 
stated that he had never been given a diagnosis with regard 
to his right eye.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. at 
346.  

In the present case, while the evidence of record 
demonstrates consistent complaints of itching and watering of 
the right eye, the objective findings do not establish any 
current diagnoses.  Indeed, upon objective examination in 
April 1999, no overt injury to the right eye was detected 
with use of the magnifying lens of an ophthalmoscope.  No 
scar was seen.  Moreover, his right eye range of motion was 
normal and equal bilaterally.  There was no watering of the 
right eye.  X-rays showed normal orbits.  Furthermore, in a 
March 2000 there was no evidence of a scar or conjunctiva 
with respect to the veteran's right eye.

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the United States Court 
of Appeals for Veterans Claims, which interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnoses 
of residuals of a right eye shrapnel wound, the preponderance 
of the evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  In so finding, the Board acknowledges the 
veteran's status as a combat veteran.  However, the 
provisions of 38 U.S.C.A. § 1154(b) cannot aid in 
establishing service connection in the absence of a current 
disability, although they assist the claimant in establishing 
the first step of an injury during service.  Accordingly, the 
veteran's claims of service connection must fail.  The 
benefits sought on appeal are denied.  

II.  Higher initial rating, right knee 

Factual background

The veteran was examined by VA in April 1999.  He complained 
of discomfort and occasional swelling in the right knee.  The 
veteran was able to walk a mile, but would subsequently feel 
discomfort in the right knee afterward.  He also stated that 
his right knee pain limited his ability to climb stairs.  He 
took over the counter Motrin to alleviate his symptomatology.  

Objectively, there was a curvilinear scar of the skin on the 
anterior aspect of the right distal thigh, measuring 
approximately 7 cm. in length.  The scar was soft, nontender 
and non-depressed.  It had the appearance of a well healed 
surgical incisional scar.  It did not appear to be adherent 
to the underlying tissue and no swelling or deformity was 
noted.  The veteran could extend his right knee to 180 
degrees and could flex to 140 degrees.  There was no swelling 
or deformity in the right knee area.  

A VA outpatient treatment report dated in October 1999 
reflected right knee complaints.  The veteran stated that his 
right knee pain kept him awake some nights.  He had 
difficulty climbing stairs, walking a block and dancing.  He 
described the pain as an ache, as though someone were hitting 
his knee with a hammer.  He tended to walk sideways and was 
unable to bend his knee without feeling pain.  The pain 
occurred approximately 3 inches above and below the patella 
and occasionally swells, especially with long driving.  His 
right knee pain was non-radiating.  He denied tingling or 
numbness.  The veteran expressed an interest in obtaining a 
cane.  

The October 1999 treatment report noted that X-rays taken in 
April 1998 were negative.  The impression was persistent 
right knee pain, history of shrapnel wound.  

A March 2000 VA outpatient treatment report revealed 
complaints of an irritating, sharp pain in the veteran's 
right knee.  He also reported occasional popping.  He had 
pain walking, climbing and driving.  The assessment was right 
knee medial narrowing joint arthritis requiring an unloader 
brace.  

An April 2000 VA outpatient treatment report notes that the 
veteran was using a cane and that he would soon be getting an 
unloader brace.  The assessment was right knee joint 
arthritis.

VA radiological reports of the veteran's right knee dated in 
December 2000 reveal an impression of moderate osteoarthritis 
medially.  

The veteran was most recently examined by VA in December 
2000.  The veteran complained of progressively worsening 
right knee pain.  He used an unloading brace and reported 
that he could not walk more than 1 block due to right knee 
pain.  He had difficulty bending, squatting and kneeling with 
his right knee.  

Upon objective examination there was palpable enlargement of 
the right knee.  The veteran had a marked antalgic gait with 
an aluminum cane.  The veteran was also wearing a metal 
Bledsoe unloading brace with Velcro fasteners.  When his 
brace was removed, the veteran's right knee was symmetrically 
enlarged, with a 30-cm. circumference as compared to a 38-cm. 
circumference of the left knee.  There was palpable synovial 
hypertrophy and some bony spurring in the medial aspect of 
the knee.  There was mild varus orientation of the right 
knee.  The knee was in 3 degrees of varus orientation, 
collapsing to approximately 5 degrees upon standing.  He had 
full extension of the right knee and could flex to 125 
degrees.  There was mild atrophy of the right thigh and lower 
leg.  His right thigh measured 45 cm. compared to 48.5 on the 
left.  The lower right extremity measured 34.5 cm. in maximal 
circumference, as compared to 36 cm. on the contralateral 
left leg.  

In September 2003, the veteran provided testimony at a 
hearing before the undersigned.  The veteran stated that his 
right knee disability was affected by the weather and by 
activity.  The veteran stated that he was no longer able to 
go hunting or fishing because of right knee pain.  He took 6 
to 8 pain pills daily and slept with his knee in a bent 
position.  At times, his right knee pain would wake him at 
night.  On such occasions, he would take a pain pill.  The 
veteran stated that he had worn a knee brace for about 4 
years.  The veteran also reported swelling of his right leg, 
from the foot up.  The veteran stated that his right knee 
hurt whenever he put pressure on it, so he tried to put as 
much weight as possible on the left foot.  He testified that 
the knee was unstable and that he had very little motion, 
particularly with respect to extension.  The knee was also 
said to pop and crack.  He explained that he was to undergo a 
total knee replacement one week following the hearing.  The 
veteran also expressed his belief that his right knee 
disability affected his employment opportunities.  He stated 
that, when employed at his last job, he frequently went to 
the hospital on the way home from work to treat his right 
knee with ice or medicine.  The veteran also discussed his 
right leg scar.  It was located about an inch above the knee 
and was well healed.  The veteran denied any problems with 
the scar, except for occasional itching.  He denied that the 
scar was tender or painful.  

The veteran's wife also offered testimony at the September 
2003 hearing.  She stated that, at times, the veteran would 
simply fall down.  She explained that it was difficult for 
the veteran to drive.

Analysis

The veteran is presently assigned a 10 percent disability 
evaluation for a right knee disability from shrapnel wound, 
right upper leg under Diagnostic Code 7804-5010.  
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2003).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, upon VA examination in April 1999, the 
veteran could extend his right knee to 180 degrees and could 
flex to 140 degrees.  A December 2000 VA examination report 
revealed right knee flexion to 125 degrees.  The veteran had 
full extension.  Based on these findings, the veteran does 
not have sufficient objective limitation of motion such as to 
warrant a rating in excess of 10 percent under Diagnostic 
Codes 5260 or 5261.  However, he meets the criteria for at 
least the minimum compensable rating for the joint.  See 
VAOPGCPREC 9-98.

The Board has also considered whether the veteran is entitled 
to an increased rating under other pertinent Diagnostic 
Codes.  The evidence of record does not show ankylosis, 
precluding an evaluation under Diagnostic Code 5256.  
Further, there was no objective evidence of dislocated 
semilunar cartilage, effusion or frequent episodes of 
"locking" pain, as required for a rating under Diagnostic 
Code 5258.  Moreover, as there were no findings of genu 
recurvatum, Diagnostic Code 5263 is inapplicable.  Finally, 
there were no findings of tibia and fibula impairment to 
permit an evaluation under Diagnostic Code 5262.  Moreover, 
there is no report of subluxation or lateral instability to 
warrant consideration of Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4. 59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Here the veteran has 
voiced persistent complaints of right knee pain, with 
occasional swelling and popping.  He reported that such pain 
limited his right knee function, precluding him from walking 
more than one block and causing him difficulty with driving, 
bending, squatting and kneeling.  He also had to give up 
hunting and fishing due to right knee pain.  The record 
further reflects use of a cane and an unloader brace on the 
veteran's right knee.

Having given due consideration to whether an increased rating 
is warranted on the basis of additional limitation of right 
knee function as due to pain and weakness, the Board 
concludes that an additional 10 percent disability evaluation 
is warranted.  Indeed, the limitation of motion is 
appreciable and there is evidence through his testimony and 
medical reports of additional functional impairment from his 
service-connected right knee.  An initial rating in excess of 
10 percent is therefore justified on the basis of DeLuca 
considerations.  The precise method of implementing these 
criteria through the rating scheme is not clearly explained 
in the regulations.  Thus it would seem that the next higher 
rating under the scheme for arthritis or limitation of motion 
would be appropriate since functional impairment is to be 
evaluated on the sane basis. 

It is noted that the veteran's right knee disability from 
shrapnel wound, right upper leg involves a scar.  Therefore, 
the Board has considered whether the veteran is entitled to a 
separate rating for such scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that although revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a rating under Diagnostic Code 
7804.  Here the evidence does not establish that such 
criteria have been met.  Indeed, upon VA examination in April 
1999, the veteran's right knee scar was found to be soft, 
nontender and non-depressed.  It appeared to be well healed.  
Furthermore, in testimony given at his September 2003 
personal hearing before the undersigned, the veteran denied 
that his scar was tender or painful.  Based on the foregoing, 
a separate evaluation for a right leg scar is not for 
application here and there is no prejudicial error in not 
allowing for a formal consideration of the revised rating 
criteria for scars.  

In summary, the Board has concluded on a facts found basis 
that the veteran's service-connected right knee disability 
from shrapnel wound, right upper leg, is most appropriately 
rated as 20 percent disabling under 38 C.F.R. §§ 4.71a, 
Diagnostic Code 7804-5010 and there is no basis for a higher 
rating in view of the record which appears complete for the 
period under consideration.  As the preponderance of the 
evidence is not against the claim, the benefit of the doubt 
rule is applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, despite the veteran's statements that his right knee 
disability has adversely impacted his ability to work, the 
evidence does not reflect that the veteran's right knee 
disability from shrapnel wound, right upper leg has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The grant of an additional 10 
percent evaluation is to some degree an extraschedular 
evaluation.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER


Service connection for residuals, shrapnel wound, right eye, 
is denied.

An initial rating of 20 percent for a right knee disability 
from shrapnel wound, right upper leg, is granted subject to 
the regulations governing the payment of monetary awards.



	                        
____________________________________________
	MARK J. SWIATEK 
	Acting Veterans Law Judge, Board of Veterans' Appeals
	



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



